DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. Claims 1-4, 6-8, and 20 are currently amended. Claims 9-19 were previously withdrawn. No claims are added or cancelled.
In view of the amendment, filed 06/06/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 01/07/2022:
Claim objections
Claim rejections under 35 U.S.C. 112(b)


Claim Interpretation
In view of the specification, “finishing” (claim 1) is interpreted as any process that further improves the appearance of a surface finish, such as grinding, machining, polishing, etc. (p. 5, 20).
In view of the specification, “micro-texturing” (claims 6, 20) is interpreted as any appropriate technique that reduces the reflectivity of a surface, for example, sandblasting, bead blasting, grinding, or laser treatment (p. 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wissenbach et al., US 2006/0081573 A1 (of record) in view of Cataldo et al., US 2012/0192424 A1 (of record), cited in Applicant’s IDS.

Wissenbach teaches a method for smoothing and polishing surfaces by treating a surface with laser radiation in two treatment steps (Abstract). The method taught by Wissenbach can be used to polish any three-dimensional surface, in particular metal surfaces, quickly and inexpensively, and a high glossiness of the polished surface is achieved ([0007], [0011]). In a first treatment step, the boundary layer of a workpiece is re-melted to a depth of ≤ 100 μm so that roughness on the surface is smoothed ([0027]). The first re-melting step levels macro-roughness ([0027], [0030]). In a second treatment step, also referred to as a fine treatment, the degree of gloss of the surface is raised by re-melting a thin boundary layer so the remaining micro-roughness peaks are removed ([0010], [0035]). With suited selection of the treatment parameters, surfaces can be polished in such a manner that the structures of significance present in a surface are retained, while undesired micro-roughness is removed ([0039]). Further, the surface treatment process taught by Wissenbach can be used on any three-dimensional surface, whereas mechanical polishing methods yield unsatisfactory results if the surfaces have complex geometries ([0003]). 

As to claim 1, Wissenbach teaches a surface treatment process for manufacturing a metal- and/or cermet-based component (method for smoothing and polishing metal surfaces, [0007]) from a base component, the base component comprising irregularities (workpiece having surface roughness, [0027]), wherein the process comprises: improving a surface finish of the base component by superficial remelting of a surface zone of the base component, so that the surface zone has less irregularities than a core of the base component (first treatment step of re-melting smooths surface roughness, [0027]), wherein the surface zone of the base component after the superficial remelting has a depth greater than or equal to 50 μm (the first re-melting depth is ≤ 100 um, [0001], [0009], [0027]), and finishing a surface of the surface zone of the base component (second treatment step removes micro-roughness, [0035]), wherein the finishing is carried out after the improving the surface finish of the base component by superficial remelting (second treatment step follows first treatment step). 
Wissenbach describes that the surface zone which receives the first re-melting is less than or equal to 100 μm, as cited above. The taught depth significantly overlaps the claimed depth of greater than or equal to 50 μm. It has been shown that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The claimed depth for the surface zone of the base component after the superficial remelting of greater than or equal to 50 μm would have been obvious to one of ordinary skill in the art in view of Wissenbach’s disclosure of performing the first re-melting to a depth of typically less than or equal to 100 μm. Wissenbach teaches that the remelting depth should be adjusted based on an extent of unevenness of the original surface (e.g., [0013], [0027]), and one of ordinary skill in the art could have chosen any value greater than or equal to 50 μm and at least up to and including 100 μm depending on an extent or depth of the original surface roughness with a reasonable expectation of success in doing so.
Wissenbach teaches that the treatment process may be applied to any three-dimensional workpiece surface and is particularly suited for smoothing three-dimensional metal surfaces to a high glossiness ([0011]-[0012]), however Wissenbach is silent as to the surface treatment process being applied in the manufacture of a timepiece component from a base component obtained by a powder metallurgy or additive manufacturing method, so as to obtain the metal- and/or cermet-based timepiece component from the base component.
Cataldo teaches a method for producing a timepiece component (watch case middle, Abstract, Fig. 1) from powdered metal material via an additive manufacturing process (Abstract, [0033]). After production of the timepiece component by additive manufacturing, additional processing (a finishing step, such as polishing) is to be carried out on the surface of the timepiece component which will remain visible once the watch is fully assembled ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface treatment process taught by Wissenbach to apply it specifically in the manufacture of a timepiece component from a component obtained by a powder metallurgy or additive manufacturing method. It was known that the production of a metallic timepiece component by additive manufacturing requires additional processing or finishing, such as polishing, of the visible external surfaces, as shown by Cataldo, and the surface treatment process taught by Wissenbach would yield the predictable result of a polished, glossy surface to obtain a metal- and/or cermet-based timepiece component from the base component.

As to claim 2, Wissenbach teaches the first re-melting depths of the first treatment step lie in the range between 10-100 μm, depending on the unevenness of the surface ([0027]). In this case, the claimed range of the surface zone of the base component after the superficial remelting having a depth greater than or equal to 100 μm overlaps with the disclosed prior art range of 10-100 μm, and thus a prima facie case of obviousness exists. MPEP 2144.05(I), In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The claimed depth for the surface zone of the base component after the superficial remelting of greater than or equal to 100 μm would have been obvious to one of ordinary skill in the art in view of Wissenbach’s disclosure of performing the first re-melting to a depth of typically in the range from 10-100 μm. The ranges overlap, and Wissenbach teaches that the remelting depth should be adjusted based on a degree of unevenness of the original surface. Accordingly, one of ordinary skill in the art, in view of Wissenbach, could have chosen a value in the claimed range with a reasonable expectation of success, depending on the extent or depth of the surface which requires improvement.
Wissenbach therefore renders obvious the claimed limitation of the surface zone of the base component after the superficial remelting having a depth greater than or equal to 100 μm.

As to claim 3, Wissenbach teaches the first re-melting depths of the first treatment step lie in the range of less than or equal to 100 μm, or typically from 10-100 μm, depending on the unevenness of the surface ([0001], [0009], [0027]). The average depth therefore must be less than or equal to 100 μm. In this case, the claimed range of the surface zone comprising an average depth less than or equal to 1000 μm overlaps with the disclosed prior art range of less than or equal to 100 μm, and thus a prima facie case of obviousness exists. MPEP 2144.05(I), In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The range taught by Wissenbach of less than or equal to 100 μm falls within the claimed range of less than or equal to 1000 μm, and accordingly, Wissenbach teaches the surface zone of the base component has an average depth less than or equal to 1000 μm.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cataldo et al., US 2012/0192424 A1 (of record), cited in Applicant’s IDS, in view of Wissenbach et al., US 2006/0081573 A1 (of record).

As to claim 8, Cataldo teaches a process for manufacturing a timepiece component (method for producing a watch case middle, Abstract), wherein the process comprises: manufacturing a metal- and/or cermet-based base component by a powder metallurgy or additive manufacturing method (formed layer-by-layer from powdered material using an additive manufacturing process such as DMLS, Abstract). Cataldo teaches implementing on the base component a surface treatment process, such as polishing, for any external surface that will remain visible once the watch is assembled ([0040]), however Cataldo is silent as to the specific surface treatment process steps. 
Wissenbach teaches the two-step surface treatment process described with regard to claim 1. Wissenbach teaches that mechanical polishing methods yield unsatisfactory results on complex three-dimensional geometries, and the laser polishing method taught by Wissenbach can be used on any three-dimensional metal surface quickly and inexpensively to achieve a high glossiness ([0007], [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for manufacturing a timepiece component taught by Cataldo with the surface treatment process taught by Wissenbach as set forth for claim 1 because the surface treatment process is superior to mechanical polishing and can be used to polish any metal surface quickly and efficiently to a high glossiness, as taught by Wissenbach.

Claims 4-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wissenbach in view of Cataldo as applied to claim 1 above, and further in view of Dunias et al., WO 2004/056524 A1 (of record).

As to claim 4, Wissenbach in view of Cataldo teaches the surface treatment process as claimed in claim 1. Wissenbach is silent as to the process further comprising, prior to the improving the surface finish of the base component by superficial remelting and the finishing, modifying an absorptivity of the surface zone of the base component by a prior surface preparation in order to reduce a reflectivity and increase an energy absorptivity of the surface zone.
Dunias teaches a method for laser spot welding or laser micro spot welding, wherein a limited area of the surface of a metal material is melted with a high power density laser beam (p. 1, lines 1-9). The process uses a small spot size and a short process time resulting in a limited heat effected area, making the process applicable for small, delicate parts which require well-controlled physical dimensions and/or geometrical stability (p. 1, lines 10-12). Dunias teaches that absorption of the laser beam changes during processing and depends on the condition of the material, however improving the absorption of the “initial” material (prior to melting) by means of a pre-treatment, such as oxidizing, etching, sandblasting, or coating, will give a better defined absorption during the pre-melting phase and reduce problems associated with stability of the process (p. 6, lines 17-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface treatment process taught by Wissenbach in view of Cataldo with a step, prior to the improving the surface finish of the base component by superficial remelting and finishing, of modifying the absorptivity of the surface zone of the component by a prior surface preparation in order to reduce a reflectivity and increase an energy absorptivity of the surface zone. Such a pre-treatment step enhances absorption and reduces problems associated with stability of the laser melting process, as taught by Dunias.

As to claim 5, Dunias teaches the prior modifying comprises depositing chemical elements in the form of a surface coating (coating, which inherently possesses chemical elements, p. 6, lines 27-29). Dunias is silent as to the depositing providing a quantity of chemical elements less than or equal to 5 at% with respect to an overall composition of the surface zone.
Dunias discloses that the effects of the pre-treatment (coating) disappear as soon as the melting phase starts (p. 6, lines 29-30). One of ordinary skill in the art would reasonably expect that the coating must therefore comprise a relatively small percentage of the surface zone in order for the effects to disappear as soon as melting starts. Furthermore, the purpose of the pre-treatment is only to improve absorption of the “initial” material prior to melting (p. 6, lines 27-29), not to change the composition of the base material, as evidenced by the alternative pre-treatment methods which do not involve chemical modification (e.g., sandblasting). 
In this case, it would be obvious to one of ordinary skill in the art following the teachings of Dunias to ensure the quantity of chemical elements is low enough with respect to an overall composition of the surface zone that the effects of the coating disappear as soon as melting begins and the composition of the base material is not affected. Furthermore, it would be obvious to one of ordinary skill in the art to use a coating providing the minimum percentage of chemicals required to sufficiently increase absorption in order to ensure the effects disappear when melting starts and the composition of the base material is not affected, as taught by Dunias. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of depositing chemical elements in the form of a surface coating so that the depositing provides a quantity of chemical elements in the range of less than or equal to 5 at% with respect to an overall composition of the surface zone in order to use the minimum coating required to increase absorption while avoiding further modification of the base material and ensuring the effects of the coating disappear when melting starts, as taught by Dunias.

As to claim 6, Dunias teaches the prior modifying may comprise etching of the surface (p. 6, line 29) and Dunias teaches the prior modifying may comprise sandblasting (p. 6, line 29), which texturizes the surface of the part at a micro-level. These prior modifying steps are meant to improve the laser absorption of the surface material (p. 6, lines 27-29), i.e. reduce the reflectivity of the surface of the surface zone of the component. 

As to claim 7, Dunias teaches the prior modifying comprises performing an oxidation, nitridation, boriding, chlorination, fluorination or sulfidation treatment modifying the absorptivity of the surface of the surface zone of the base component (oxidizing, p. 6, lines 27-29).

As to claim 20, Dunias teaches the prior modifying comprises performing surface micro-texturing by at least one selected from the group consisting of sandblasting, bead blasting, grinding, and laser treatment, to reduce the reflectivity of the surface of the surface zone of the base component (sandblasting, p. 6, lines 27-29).

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
Regarding the restriction requirement and previously withdrawn claims 9-19, Applicant states that withdrawn claim 9 is directed expressly to the product obtained by the process of claim 1 and depends explicitly on claim 1, and claim 9 recites a corresponding feature “a surface zone having fewer irregularities than the core” recited in claim 1. Claims 10-19 depend on claim 9. Applicant states that there would be no undue search burden in view of the features recited in the claims, and requests reconsideration of the restriction requirement.
The arguments have been considered but are not persuasive. As previously indicated, the inventions of each group have acquired a separate status in the art in view of their different classification, and the process and product inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, employing different search strategies or search queries). Regarding distinctness of groups of claims directed to a process of making and product made, the inventions are distinct if it can be shown that either the process as claimed can be used to make another and materially different product, or that the product as claimed can be made by another and materially different process. Claim 9 is directed to a metal- and/or cermet-based timepiece component for a timepiece, including a surface zone having fewer irregularities than the core as a result of having performed a surface treatment involving superficial remelting according to the process as claimed in claim 1. A surface zone of the product of claim 9 has undergone a treatment “involving” superficial remelting “according to” the process as claimed in claim 1, however the timepiece component, including the core, could be made by any other different manufacturing process, such as casting or machining, which is not required by claim 1. The restriction requirement is maintained.
Regarding indefiniteness rejections, Applicant’s arguments (pp. 8-10) are generally persuasive, and in view of the amendments, the previous indefiniteness rejections under 35 U.S.C. 112(b) are withdrawn.
Regarding the prior art rejections, Applicant argues (pp. 11-12) that a person would not have had any motivation to apply a laser treatment of Wissenbach to involve a remelting at a depth multiple times that exemplified in Wissenbach, i.e., to reach a depth greater than or equal to 50 um after remelting, followed by a subsequent finishing operation in the obtained surface zone. Applicant states that, namely, the laser treatment of Wissenbach would have been expected to have already avoided “the original roughness” (paragraph 0027), i.e., a surface zone after the laser treatment of Wissenbach would have a reduced depth. Applicant continues that, at most, the person of ordinary skill in the art would have followed the suggestion of Wissenbach to use successive low-depth remelting steps (paragraphs 0027, 0030), where the additional remelting removes even more micro-roughness peaks (paragraph 0039).
Applicant concludes that the feature of the present invention to combine the remelting and a surface zone having the recited depth after the remelting with a finishing operation would not have been obvious, except in hindsight.
The arguments have been considered but are not persuasive. Wissenbach teaches performing first surface remelting to a depth of less than or equal to 100 μm, depending on an extent of unevenness of the surface ([0001], [0009], [00027]). Applicant appears to indicate one example where the first remelting is performed to a depth of approximately 10 μm ([0030]) as evidence that the claimed depth of greater than or equal to 50 μm distinguishes over Wissenbach. However, this example does not negate the fact that Wissenbach discloses a range of less than or equal to 100 μm for the first re-melting. In the specific example, the surface roughness has a height of 10 μm ([0029]), therefore a corresponding depth of 10 μm is sufficient. Wissenbach teaches that the depth should be adjusted to account for the extent of unevenness in the given application, typically between 10-100 μm (e.g., [0013], [0027]), therefore a depth greater than or equal to 50 μm would have been obvious in any case where roughness extends to this depth or beyond. MPEP 2123 describes that patents are relevant as prior art for all they contain and disclosed examples do not constitute a teaching away from a broader disclosure. Wissenbach further teaches a finishing step (fine treatment) after this first re-melting step to the referenced depth.
Regarding claim 2, Applicant argues (p. 13) that Wissenbach is silent regarding a surface zone of the base component after the superficial remelting having a depth greater than or equal to 100 μm.
The argument has been considered but is not found persuasive. As discussed in the above claim rejection, Wissenbach’s disclosure of a range up to and including 100 μm renders the claimed range obvious, as explained in MPEP 2144.05. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kruth et al., Experimental Investigation of Laser Surface Remelting for the Improvement of Selective Laser Melting Process, 2008 International Solid Freeform Fabrication Symposium (NPL), described application of laser surface re-melting to parts manufactured by selective laser melting (SLM) for improved surface quality and increased microhardness.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        


/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754